Citation Nr: 1825747	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-34 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for service-connected bilateral hearing loss, prior to December 2, 2015, and a rating in excess of 50 percent since December 2, 2015.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from March 1972 to March 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an 
April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 


FINDINGS OF FACT

1.  Prior to December 2, 2015, the Veteran's bilateral hearing loss manifests, at worst, to Level VI hearing impairment in the right ear and Level IX hearing impairment in the left ear.

2.  Since December 2, 2015, the Veteran's bilateral hearing loss manifests, at worst to Level VII hearing impairment in the right ear and Level IX hearing impairment in the left ear.  

3.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation at any time during this appeal.


CONCLUSIONS OF LAW

1.  Prior to December 2, 2015, the criteria for a disability rating in excess of 60 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102 , 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  Since December 2, 2015, the criteria for a disability rating in excess of 50 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102 , 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.2, 4.3, 4.16 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to December 2, 2015, the Veteran's bilateral hearing loss was rated as 60 percent disabling under Diagnostic Code 6100.  During the pendency of the appeal, the Veteran's rating for bilateral hearing loss was reduced to 50 percent disabling, effective December 2, 2015.  For the reasons that follow, the Board concludes that increased ratings are not warranted.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran has been assigned a 60 percent rating for his bilateral hearing loss prior to December 2, 2015.

The Veteran received a VA examination in January 2014 and it was noted that his hearing loss did not impact ordinary conditions of daily life, including his ability to work.  The examiner noted that although the Veteran may encounter difficulty hearing and communicating, especially without his hearing aids, his hearing loss did not preclude him from maintaining gainful employment.  The Veteran reported a history of occupational noise exposure while working for CSX Railroad following his military service.  The Veteran also reported a history of recreational noise exposure while hunting, but stated that he no longer hunts and had not been hunting for some time.  On audiological examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
65
80
70
70
70
LEFT
70
85
85
95
105

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 76 percent in the left ear.

Pure tone thresholds averaged 73 in the right ear and 93 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to Level II in the right ear and Level V in the left ear.  These categories correspond with a 10 percent disability rating under Table VII.    

Exceptional patterns of hearing impairment are contemplated by 38 C.F.R. § 4.86  when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Each ear is evaluated separately.  38 C.F.R. § 4.86.  In this case, both ears qualify under Table VIA because the puretone thresholds are 55 decibels or more at each frequency of 1000, 2000, 3000, and 4000 Hertz.  Under Table VIA, Level VI in the right ear and Level IX in the left ear are derived based only on the puretone threshold averages.  These categories correspond with a higher disability rating of 40 percent under Table VII.

The objective medical evidence of record does not warrant a rating in excess of 60 percent for the period prior to December 2, 2015.  Indeed, the January 2014 VA examination revealed results more closely approximating a disability rating of 40 percent.  Thus, the objective medical evidence demonstrates that the Veteran's bilateral hearing loss actually improved during this period.   

The Veteran has been assigned a 50 percent rating for his bilateral hearing loss since December 2, 2015.

The Veteran received a VA examination in December 2015 and he reported that he had great difficulty hearing and understanding even while wearing his hearing aids.  On audiological examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
80
80
75
LEFT
80
95
95
95
100

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 56 percent in the left ear.

Pure tone thresholds averaged 80 in the right ear and 96 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to Level V in the right ear and Level VIII in the left ear.  These categories correspond with a 30 percent disability rating under Table VII.    

Both ears again qualify under Table VIA because the puretone thresholds are 55 decibels or more at each frequency of 1000, 2000, 3000, and 4000 Hertz.  Under Table VIA, Level VII in the right ear and Level IX in the left ear are derived based only on the puretone threshold averages.  These categories correspond with a higher disability rating of 50 percent under Table VII.

The objective medical evidence of record does not warrant a rating in excess of 50 percent for the period since December 2, 2015.  Indeed, the December 2015 VA examination revealed results approximating a disability rating of 50 percent.     

The Board has also considered the Veteran's lay statements that his hearing loss is worse than evaluated for the periods on appeal.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).   However, the Board finds the objective measurements of hearing loss fall outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of severity.  See Jandreau, 492 F.3d at 1377, n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board finds the VA examinations are more probative than the Veteran's subjective complaints of increased symptomatology in establishing the specific level of hearing loss in light of the rating schedule, which is determined by objective levels of hearing acuity.  

The Board acknowledges the difficulties that the Veteran experiences as a result of his hearing loss.  However, as explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology results of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  As such, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The audiometric evaluations discussed above do not reveal results warranting a disability rating in excess of 60 percent for service-connected bilateral hearing loss for the period prior to December 2, 2015 or a disability rating in excess of 50 percent since December 2, 2015.  As such, higher evaluations for bilateral hearing loss are denied.

II.  TDIU

The Veteran contends that he is unable to maintain gainful employment as the result of his service-connected disabilities.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.

Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16 (a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a).  For the purpose of one 60 percent disability or one 40 percent disability, disabilities affecting a single body system will be considered as one disability.  38 C.F.R. § 4.16 (a)(3).

For the Veteran to prevail on a claim for a TDIU, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether the Veteran is entitled to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

If a Veteran fails to meet the schedular requirements above, an extraschedular rating is for consideration where the Veteran is nonetheless unemployable due to service connected disability.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The United States Court of Appeals for Veterans Claims (Court) has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321  (b)(1)... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16 ."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.  The Board may not grant a TDIU pursuant to 38 C.F.R. § 4.16 (b) in the first instance.  Rather, the matter must be referred to the Director of Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran filed his claim for TDIU in January 2013.  The Veteran is service-connected for bilateral hearing loss, rated as 40 percent disabling from April 15, 2010, 60 percent disabling from January 30, 2012, and 50 percent disabling since December 2, 2015; and tinnitus, rated as 10 percent disabling since April 15, 2010.  The combined disability rating is 60 percent from January 30, 2012.  As hearing loss and tinnitus are disabilities affecting a single body system they will be considered as one disability of 60 percent.  38 C.F.R. § 4.16(a)(3).  Thus, the Veteran has met the threshold disability percentage requirements of 38 C.F.R. § 4.16 (a) for the entire appeal period under consideration.

The Veteran submitted various VA Forms 21-8940 dated December 2012 and December 2013, in which he noted that he had a high school education.  He stated he worked 60 to 70 hours per week for CSX Railroad as a train conductor from 1976 to 1997 or 1998.  The Board notes some inconsistencies with the forms, as the form dated December 2012 indicates the Veteran left his railroad job due to his disability, while the remaining forms indicate he did not leave due to his disability.  In any event, the Veteran cited his service-connected hearing loss as the disability that prevented him from securing or following substantially gainful employment.  

VA sent VA Form 21-4192 to CSX Railroad (CSX), and their agent responded with an employment verification data sheet.  It was noted that the Veteran worked as a conductor for CSX for over 28 years and he was retired as of February 9, 2005.  The data sheet did not provide any information regarding the reason for the Veteran's termination.  The Veteran indicated in his VA Form 9 Appeal that he was terminated due to his hearing loss, as he is deaf by railroad standards.  

The January 2014 VA examiner concluded that the Veteran's hearing loss caused difficulty hearing and communicating, but did not preclude him from maintaining gainful employment.  It was further noted that the Veteran's hearing loss and tinnitus did not impact ordinary conditions of daily life, including his ability to work.

On VA examination in December 2015, the examiner concluded that the Veteran's hearing loss impacts ordinary conditions of daily life, including the ability to work, as the Veteran reported great difficulty hearing and understanding, even with hearing aids.  The examiner opined that tinnitus did not impact ordinary conditions of daily life or the ability to work.

The evidence of record does not show impairment so severe as to prevent the Veteran from securing and maintaining employment.  Rather, the probative evidence of record does not demonstrate the Veteran is unemployable solely due to his service-connected disabilities.

The Board considers the Veteran's assertions that he is unable to work as a result of his service-connected disabilities, and recognizes that it must analyze the competency, credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board finds that the Veteran is competent to report symptoms such as ringing in the ears and difficulty hearing, as this requires only personal knowledge of his condition. 

Although these statements are competent, they are nonetheless inconsistent with the most probative evidence of record, which does not show the Veteran is unemployable solely due to his service-connected disabilities.

As such, the Board finds that the Veteran's assertions of unemployability are outweighed by the most probative medical evidence of record, which indicates that his service-connected disabilities did not preclude him from obtaining substantially gainful employment due to functional impairment.  Even if the Board deemed these statements credible, the most probative evidence of record outweighs the lay assertions that his service-connected disabilities preclude the Veteran from securing and maintaining substantially gainful employment.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Here, the Veteran's service-connected disabilities are not, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the most probative medical evidence of record reflect that his service-connected conditions rendered him individually unable to follow any substantially gainful occupation during that time.  With consideration of the Veteran's work history and education level, the Board finds that the Veteran is not unemployable due solely to service-connected disabilities.  Therefore, TDIU due to service-connected disabilities is not warranted.  The preponderance of the evidence is against the claim.  As such, the appeal is denied.


ORDER

Entitlement to a rating in excess of 60 percent for the period prior to December 2, 2015 and a rating in excess of 50 percent since December 2, 2015 for service-connected bilateral hearing loss is denied.

Entitlement to a TDIU is denied. 




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


